DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2021/0190672
Zhang et al.
Chinese Patent Application Publication 105445173
Cheng et al.1
German Patent Application Publication 102015109250
Hirata et al.2

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al.
With regard to claim 13 Hirata et al. disclose a method and apparatus for testing a sample (reference item S).  The apparatus has a basin (reference item 21) that defines a top opening and an interior space that is configured to hold water (reference item W2).  Over the top of the interior space is a water permeable substrate (reference item 16) that supports the sample.  Within the basin is a heater (reference item 22) operated to heat the water.  A controller is used to maintain the temperature of the water at a predetermined range/value.  See at least paragraph 36.  Finally, one of ordinary skill would know to inspect the sample after a predetermined amount of time.  
With regard to claim 20 Hirata et al.'s test times as shown in figures 3 and 9 are about 3 to 4 minutes which is less than 72 hours.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Chang et al.
With regard to claim 1 Zhang et al. disclose an apparatus comprising a basin (reference item 2) that has an upper surface that defines a as top opening.  The basin has an interior space that that is in communication with the top opening and that will hold water.  As seen more clearly in figure 4 there is a water-permeable substrate that is placed over the top surface.  This water-permeable substrate appears to be a material sheet that defines a plurality of perforations (reference item 5) in at least two regions separated by an unperforated area.
Zhang et al. do not teach the use of a heating source.  From Cheng et al. it is already known to provide an apparatus having a basin (reference item 1) having an interior space that can hold water.  Within the basin there is a heating source (reference item 20).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Cheng et al. in order to provide a heater for the predicable benefit of controlling the temperature so that the water is at a desired test temperature.  
With regard to claims 2 and 3 one of ordinary skill can choose a temperature of the water such that the materials being tested are exposed to expected operating conditions.  See also MPEP § 211.05 ("Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"), citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With regard to claim 6 one of ordinary skill can choose a known material such as a metal; e.g., aluminum, stainless steel, etc. to form the permeable substrate, and such material does not patentably distinguish the claimed apparatus over the prior art.
	With regard to claim 9 the unperforated area appears to have as width that is at least one inch.  
	With regard to claim 10 the phrase "wherein the at least one perforated area is configured for use with a sample material having a length and a width, wherein the at least one perforated area has a length that is between 80 and 100% of the length of the sample material, wherein the at least one perforated area has a width that is between 80 and 100% of the width of the sample material" merely describes the size of the substrate and the number of perforations.  As such one of ordinary skill could change these dimensional values to whatever the user desires in order to have, for example, sufficient air flow from within or into the basin.
	With regard to claim 11 one of ordinary skill can choose the dimensions of the basin to be whatever is desired in order to test the materials.  See Aller, supra.
	With regard to claim 12 the Zhang et al.'s substrate appear to cover the entirety of the upper surface.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al.
With regard to claim 14 Hirata et al. teach the claimed invention including heating water in a basin. Hirata et al. do not expressly mention heating from about 110 °F to about 150 °F.  However, it is considered to be obvious to one of ordinary skill to select a desired temperature so that one can replicate expected exposure conditions for the samples.  
With regard to claims 15 and 16 Hirata et al. teach the claimed invention including testing of a sample.  Hirata et al. do not mention the type of sample.  However, it is considered to be obvious to one of ordinary skill to select one or more sample to see how they are impacted by exposure to moisture and heat.  
With regard to claim 17 Hirata et al.'s sample has a perimeter defined by at least one edge.  The sample would have a moisture impermeable surface to allow dew to form on the surface.
With regard to claims 18 and 19 the inspections are merely human observations/mental conclusions based on observing the sample after the test is complete.  These are essentially abstract ideas.  See MPEP § 2106.04(a)(2), subsection III.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference will be made to the machine translation of Chinese Patent Application Publication 105445173. 
        2 Reference will be made to the machine translation of German Patent Application Publication 102015109250.